DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,706,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a method comprising:receiving, by one or more computing devices, a player identifier of a player, wherein the player identifier is associated with a player loyalty profile account having a balance of accumulated points maintained by a casino computing system;
	identifying, by any of the one or more computing devices, a stored value account based at least partially on the player identifier, wherein the stored value account is associated with a stored value payment vehicle issued to the player, wherein a balance of the stored value account is maintained by an issuer processor computing system, wherein the balance comprises an unrestricted balance portion and a restricted balance 
	instructing, by any of the one or more computing devices, the casino computing system to decrease the balance of accumulated points by a first amount;
	instructing, by any of the one or more computing devices, the issuer processor computing system to increase the unrestricted balance of the stored value account by a second amount wherein the first amount and the second amount are correlated by a first conversion rate;
	instructing, by any of the one or more computing devices, the casino computing system to decrease the balance of accumulated points by a third amount; and
	instructing, by any of the one or more computing devices, the issuer processor computing system to increase the restricted balance of the stored value account by a fourth amount wherein the third amount and the fourth amount are correlated by a second conversion rate that is different than the first conversion rate.	Similarly to the parent application and patent, the limitations of the claimed invention are not found in the prior art, alone or in combination, as the combination of stored value account with an unrestricted and restricted balance portion maintained simultaneously by an issuer processor computing system in combination with increasing the unrestricted balance of the stored value account by a second amount when the first and second amount are correlated by a first conversion rate is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715